Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

K-POWER GLOBAL LOGISTICS, LLC, et
al.,

                      Plaintiffs,

      v.                                                Civil No. 2:20-cv-3432 (ES) (MAH)

POOF-ALEX HOLDINGS, LLC, et al.,                                       ORDER

                      Defendants.

SALAS, DISTRICT JUDGE

       This matter comes before the Court on the motion (D.E. No. 24) of plaintiffs K-Power

Global Logistics, LLC and Power Express, Inc. (“Plaintiffs”) for default judgment against

defendants Poof-Alex Holdings, LLC (“Alex Brands”); Alex Toys, LLC; Poof-Slinky, LLC; Zoob

Corporation; Poof-Slinky Fundex, LLC; Citiblocs Holdings, LLC; Poof Summit Holdings, LLC;

Shrinky-Dinks Holdings, LLC; Alex Brands Rocket Holdings Limited; and Propel Management

Holdings, LLC. For the reasons set forth in the Court’s accompanying Opinion,

       IT IS on this 30th day of April 2021,

       ORDERED that Plaintiffs’ motion for default judgment (D.E. No. 24) is DENIED

without prejudice; and it is further

       ORDERED that Plaintiffs’ have fourteen days after entry of this Order to indicate whether

they will amend their Complaint to add claims against the parties against whom default judgment

is improper or whether they will drop those parties and request an entry of default judgment against

Alex Brands pursuant to Fed. R. Civ. P. 54(b).

                                                             /s/Esther Salas
                                                             Esther Salas, U.S.D.J.
